The sole issue in this case is the existence, vel non, of probable cause to believe that the defendant was committing or had committed an offense which would authorize the police to arrest him without a warrant (see Commonwealth v. Bowden, 379 Mass. 472, 476-477 [1980]), and to conduct a search incidental to the arrest. See Wong Sun v. United States, 371 U.S. 471, 479 (1963). We agree with the analysis and conclusion of the Appeals Court (Commonwealth v. Alabarces, 12 Mass. App. Ct. 958 [1981]) that there was no probable cause for the arrest and hence, no legitimate basis for the search incidental to the arrest.

Judgment reversed.


Verdict set aside.


Judgment for the defendant.